The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Burger (US 20070197254) discloses restricting certain use of a personal electronic device (Burger Fig. 2 Item 204a) of an employee functioning as a user at a work location by an employer (Burger paragraph 0012,0025), the system comprising: a time-in, time-out system (Burger paragraph0024 note: this reads on clock-in, clock-out), the time-in, time-out system capable of recording a day (Burger paragraph 0073,0074 note: this reads on daily reports), a date (Burger paragraph 0041), and a time (Burger paragraph 0024 note: this reads on clock-in, clock-out time) upon an activation; a monitoring system, the monitoring system communicatively coupled to the time-in, time-out system and initiated upon activation of the time-in, time- out system, the monitoring system monitoring use of the device and capable of detecting an employer restricted use (Burger paragraph 0012,0025) of the device (Burger paragraph 0011 note: this reads on LPM PLATFORM); a notification system (Burger Fig. 6e), the notification system communicatively coupled to the monitoring system, the notification system alerting the user that continued use is restricted (Burger paragraph 0030); and a decision step (Burger Fig. 6e note: this reads on deciding login another account), the decision step operably coupled to the notification system and the time-in, time-out system, wherein the user is alternately able to exit the system upon the detection of a restricted use and continue to the restricted use after enabling the time-in, time-out system (Burger paragraph 0026,0030 note: this reads on clock-in, clock-out for another 
Vidal (US 20130210406) discloses the restricted use selected by the employer, wherein the employer may select which features, functions, programs, and applications (Vidal paragraph 0064 note: this reads on features defined by an employer) are allowed for operation or restricted (Vidal paragraph 0064 note: this reads on features allowed or denied) on the employee personal electronic device.
 Raanan (US 20150262112) discloses the notification system alerting the employee upon detection (Raanan Abstract note: this reads on “view and track”) of the restricted use by the monitoring system that continued use of the device is restricted (Raanan Abstract note: this reads on the manager is alerted if the employee works outside the parameters. The manager is also an employee and a user).
However, the combination of Burger, Vidal and Raanan fails to teach “restricting certain uses of the personal electronic device of the employee by an employer, the system comprising: the personal electronic device, the personal electronic device being a controller in operable communication with the system; a time-in, time-out system, the time-in, time-out system capable of recording a day, a date, and a time upon an activation; a monitoring system, the monitoring system communicatively coupled to the time-in, time-out system and initiated upon activation of the time-in, time-out system, the monitoring system monitoring employee use of the device and capable of detecting restricted use of the device by the employee; the restricted use selected by the employer, wherein the employer may select which features, functions, programs, and 
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641